People v Jean (2017 NY Slip Op 01887)





People v Jean


2017 NY Slip Op 01887


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-01409
 (Ind. No. 2099/11)

[*1]The People of the State of New York, respondent,
vHerby Jean, appellant.


Herby Jean, Malone, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Cristin N. Connell and Pamela Kelly-Pincus of counsel), for respondent.
Martin Goldberg, Franklin Square, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 1, 2015 (People v Jean, 130 AD3d 649), affirming a judgment of the Supreme Court, Nassau County, rendered January 28, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., HALL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court